FEDERAL INSURANCE COMPANY Endorsement No. 10 Bond Number:82053045 NAME OF ASSURED: PAYPAL ASSET MANAGEMENT INC. REVISE ITEM 2. ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 2. in its entirety on the DECLARATIONS and substituting the following: ITEM 2.LIMITS OF LIABILITY-DEDUCTIBLE AMOUNTS: If "Not Covered" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE in this Bond shall be deemed to be deleted.There shall be no deductible applicable to any loss under INSURING CLAUSE 1 sustained by any Investment Company. INSURING CLAUSE SINGLE LOSS LIMIT OF LIABILITY DEDUCTIBLE AMOUNT 1. Employee 2. On Premises 3. In Transit 4. Forgery or Alteration 5. Extended Forgery 6. Counterfeit Money 7. Threats to Person 8. Computer System 9. Voice Initiated Funds Transfer Instruction Uncollectible Items of Deposit Audit Expense Stop Payment Order or Refusal to Pay Check Unauthorized Signature Telefacsimile Instruction This Endorsement applies to loss discovered after 12:01 a.m. on October 1, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: October 29, 2009 [Missing Graphic Reference] IMPORTANT NOTICE The premium shown on this policy or premium statement may be subject to adjustment in accordance with the provisions of California law recently adopted by ballot initiative. You will be informed about any adjustment as soon as the requirements of the law and their effect on your premium can be determined. Form 99-10-0267 (Ed. 2/98) [Missing Graphic Reference] IMPORTANT NOTICE TO POLICYHOLDERS All of the members of the Chubb Group of Insurance companies doing business in the United States (hereinafter “Chubb”) distribute their products through licensed insurance brokers and agents (“producers”). Detailed information regarding the types of compensation paid by Chubb to producers on US insurance transactions is available under the Producer Compensation link located at the bottom of the page at www.chubb.com, or by calling 1-866-588-9478. Additional information may be available from your producer. Thank you for choosing Chubb. 10-02-1295 (ed. 6/2007) [Missing Graphic Reference] IMPORTANT POLICYHOLDER INFORMATION Inquiries concerning your policy should be directed to your insurance agent. The name, address and telephone number of your agent, if one is involved, is shown on the policy and/or in the material accompanying the policy. If you require additional information you may contact the California Insurance Department at either the following address or phone number: California
